DECISION
The application of the above-named defendant for a review of the sentence of three years for Criminal Possession Of Dangerous Drugs imposed on August 7th, 1969, was fully heard and after a careful consideration of the entire matter it is decided that:
The hearing on defendant’s application be and the same is hereby continued until the next session of the division to be held on December 8, 1969.
It appears that the defendant has an appeal pending at this time before the Supreme Court of Montana. One of the principal issues on that appeal is as to whether or not defendant should have been granted deferred imposition of sentence under the statute controlling his conviction and sentence, Chapter 314, 1969 Session Laws, and in particular subdivision “(b)” of ^Section 5 of said Chapter.
We thank Leif B. Erickson, Jr., Esq., for his assistance to the defendant and to the Court.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.